Judgment, Supreme Court, New York County (Marilyn B. Dershowitz, Special Ref.), entered June 15, 2009, to the extent appealed from as limited by the briefs, awarding counsel fees to defendant in the amount of $25,000, unanimously affirmed, without costs.
The limited, fee award was a provident exercise of discretion, in that it was based on documentation, submitted to the court by defendant, of legal services rendered (cf. Barson v Barson, 32 AD3d 872 [2006]).
We have considered plaintiffs remaining arguments and find *691them unavailing. Concur—Tom, J.P., Sweeny, Catterson, McGuire and Román, JJ.
Motion to strike supplemental appendix granted.